Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 09/27/2022 has been entered. Claims 19-25 are pending and currently under consideration.
  
Withdrawn Objections and/or Rejections
The rejection of claims 19-25 under 35 U.S.C. 103(a) as being unpatentable over De Silva et al. (Cancer Immunol. Immunother. April 2012, 61(4): 581-585) in view of Chong Zhang (Chapter 7 Hybridoma Technology for the Generation of Monoclonal Antibodies, pages 117-135, in Antibody Methods and Protocols, Edited by Gabriele Proetzel and Hilmar Ebersbach, Humana Press, May 23, 2012) is withdrawn in view of amended claims.

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 19-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Silva et al. (Cancer Immunol. Immunother. April 2012, 61(4): 581-585) in view of De Silva et al. (J. Am. Chem. Soc. 131:9622-9623, 2009) and Chong Zhang (Chapter 7 Hybridoma Technology for the Generation of Monoclonal Antibodies, pages 117-135, in Antibody Methods and Protocols, Edited by Gabriele Proetzel and Hilmar Ebersbach, Humana Press, May 23, 2012). 

De Silva et al. (Cancer Immunol. Immunother. April 2012, 61(4): 581-585) teach an entirely carbohydrate construct comprising a zwitterionic capsular polysaccharide, PS A1, conjugated to a tumor-associated carbohydrate antigen/hapten Thomsen-nouveau (Tn; a-D-GalpNAc-ONH2; Abstract).  De Silva et al. teach a method of generating a murine anti-Tn IgG3 antibody that both binds to and recognizes human tumor cells that display the Tn hapten (Abstract) comprising administering an immunogen comprising the entirely carbohydrate construct, Tn-PS A1, to mice (Abstract). De Silva et al. teach that murine IgG3 Abs results from an isotype-switching event (page 582, left column, the 1st paragraph).

De Silva et al. (Cancer Immunol. Immunother. April 2012, 61(4): 581-585) do not teach (i). generating an IgM monoclonal antibody that specifically binds to Tn and the procedures of used in generating such a monoclonal antibody as recited in claim 19; and (ii) producing a humanizing ad chimeric antibody as recited in claims 23 and 24.  

De Silva et al. (J. Am. Chem. Soc. 131:9622-9623, 2009) teach that a zwitterionic polysaccharide, PS-A1, elicits an immune response similar to that for exogenous proteins (page 9622, bottom of left column). De Silva et al. teach generation of carbohydrate-specific antibody with Tn-PS A1 (page 9622, top of right column; Scheme 1). Mice were immunized by i.p. with Tn-PS A1. On days 27 and 39, blood sera samples were analysed by ELISA (page 9622, bottom of right column). The specific antibody isotypes include IgM and IgG3 with IgM being predominant isotype (Table 1). 

Zhang teaches a method of generation of monoclonal antibodies through hybridoma technology comprising antigen preparation, animal immunization, cell fusion, hybridoma screening and subcloning, as well as characterization and production of specific antibodies (bottom of page 118; bottom of page 121; Figs. 2-3). Zhang teaches humanized and chimeric monoclonal antibodies originated from hybridomas (Fig. 1). Zhang teaches that hybridoma technology has opened new avenues for effectively generating humanized or fully human monoclonal antibodies as therapeutics (Abstract). 

It would have been obvious for one skilled in the art to make a mouse IgM monoclonal antibody or a humanized/chimeric monoclonal antibody that specifically binds to Tn using the entirely carbohydrate construct Tn-PS A1 taught by both publications of De Silva et al. and using the hybridoma technology and procedures taught by Zhang with a reasonable expectation of success. One would have been motivated to do so because (i). De Silva et al. (J. Am. Chem. Soc. 131:9622-9623, 2009) teach generation of mouse IgM carbohydrate-specific antibody with Tn-PS A1; and (ii). generation of a monoclonal antibody by hybridoma technology is well-known in the art and routinely practiced in the field by one of skill in the art. 

(iii). Response to Applicant’s argument
Applicant argues that Neither De Silva nor Zhang teaches or suggests generating IgM antibodies against an entirely carbohydrate construct, or harvesting IgM monoclonal antibodies that are selective for glycosides of a TACA.

Applicant's argument has been fully considered but is not deem to be persuasive because De Silva et al. (J. Am. Chem. Soc. 131:9622-9623, 2009) teach that generation of carbohydrate-specific antibody with Tn-PS A1 (page 9622, top of right column; Scheme 1) as noted in the rejection above. 

 Applicant argues that the present application demonstrates unexpected results from the method defined in claim 19. In particular, in Example 4, the application describes the harvesting of IgM monoclonal antibodies from the method defined in claim 19, and that these IgM monoclonal antibodies, referred to as Kt-IgM-8, demonstrated superior recognition to Tn compared to the commercially available antibody Tn- 218.

Applicant's argument has been fully considered but is not deem to be persuasive because the instant disclosure does not provide evidence demonstrating unexpected results from the method defined in claim 19. It is noted that this is a claim drawn to a method, not a product claim. Second, the Kt-IgM-8 is one clone chosen for scale up procedures for in vivo and in vitro evaluation (paragraph 00193]); the specification does not provide evidence showing that all clones have the same binding affinity as that of Kt-IgM-8. It is known in the art that antibodies from different clones have different binding affinities. Furthermore, as noted in the rejection above, De Silva et al. (J. Am. Chem. Soc. 131:9622-9623, 2009) teach that a zwitterionic polysaccharide, PS-A1, elicits an immune response similar to that for exogenous proteins (page 9622, bottom of left column). De Silva et al. also teach generation of carbohydrate-specific IgM antibody with Tn-PS A1 (Table 1).

Applicant argues that the Office Action fails to establish a prima facie case of obviousness because the alleged rationale for combining the cited references is insufficient on its face. Applicant argues that the Office has not alleged why a person of ordinary skill in the art would seek to generate a monoclonal antibody or a humanized/chimeric monoclonal antibody using the entirely carbohydrate construct Tn-PS A1 disclosed by De Silva.
the instantly claimed invention 

Applicant's argument has been fully considered but is not deem to be persuasive for the following reasons. It would have been obvious for one skilled in the art to make a mouse IgM monoclonal antibody or a humanized/chimeric monoclonal antibody that specifically binds to Tn using the entirely carbohydrate construct Tn-PS A1 taught by both publications of De Silva et al. and using the hybridoma technology and procedures taught by Zhang with a reasonable expectation of success. One would have been motivated to do so because (i). De Silva et al. (J. Am. Chem. Soc. 131:9622-9623, 2009) teach generation of mouse IgM carbohydrate-specific antibody with Tn-PS A1; and (ii). generation of a monoclonal antibody by hybridoma technology is well-known in the art and routinely practiced in the field by one of skill in the art. Furthermore, such an antibody may be used to bind a tumor antigen.


Conclusion
No claims are allowed.  

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             October 30, 2022